Citation Nr: 0612600	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for lumbar strain, 
including as secondary to a service-connected left ankle 
disorder.

2. Entitlement to service connection for major depression, 
including as secondary to a service-connected left ankle 
disorder.

3. Entitlement to service connection for chemical dependency, 
including as secondary to a service-connected left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1987 to April 1992.

This case was initially brought to the Board of Veterans' 
Appeals (the Board) on appeal from a September 2002 rating 
decision of the Reno, NE, Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is in effect for sinus tarsi of the left 
ankle, rated as 10 percent disabling; and removal, bilateral, 
great toenails due to chronic infection, rated as 
noncompensably disabling.

In a decision in February 2005, the Board held that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a lumbar strain including as 
secondary to service-connected left ankle disorder.  The 
Board remanded the issue on the substantive merits, as well 
as the other two issues shown on the front page of this 
decision.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the appellate issues.

2.  Evidence of record and medical opinion raises a doubt 
that chronic lumbar strain with degenerative changes is 
reasonably associable with service-connected left ankle 
disorder.

3.  Evidence of record and medical opinion reflects that 
major depression was not demonstrated in or as a result of 
service and is not due to a left ankle disorder. 

4.  Evidence of record and medical opinion reflects that 
chemical dependency was not demonstrated in or as a result of 
service and is not due to a left ankle disorder. 


CONCLUSIONS OF LAW

1.  Chronic lumbar strain with degenerative changes is 
reasonably associable with service-connected left ankle 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.303, 3.310 (2005).

2.  Major depression is not due to service and is not 
secondary to a service-connected left ankle disorder.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  3.303, 3.310 (2005).

3.  Chemical dependency is not due to service and is not 
secondary to a service-connected left ankle disorder.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded by the Board for development to include 
acquisiton of all available additional records including from 
service, and a new examination, all of which have been done.  
The veteran has indicated that he is aware of what is 
required in the way of evidence; and although he has been 
asked for additional information with regard to the 
disabilities, he has indicated that nothing further is in 
existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the remaining issues at present without detriment to the 
due process rights of the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  The Board finds that the examination 
reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claims.


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

Complete packets of service medical records are in the file 
for comparison purposes.

The veteran was seen on one occasion in service in 1988 for 
back pain.  There is no evidence of an acquired psychiatric 
problem or chemical dependence.

A statement by a podiatrist, FEM, in October 1990, referred 
to his left ankle but no other pertinent complaints or 
clinical findings.

On the veteran's initial VA claim in 1992, he reported having 
been seen in service in 1988 for back injury; he did not 
identify present impairment or residuals.  He did not note 
any residuals, nor did he reference mental health problems or 
chemical dependency thereon.

In a VA Form 21-4138, dated in April 1994, the veteran 
reported that after service, he had had ankle problems which 
caused him to compensate with his back as a result of which 
he developed hernias.   

Private evaluative reports from SMA, dated in June 1995 and 
thereafter, refer to minimal intervertebral disc height loss 
at L-5/S-1 diagnosed as discogenic degenerative disease.  He 
was later shown to have radiculopathy.  He said his back pain 
had started in the mid-1980s.

On VA examination in 1997, there were neither complaints of 
nor clinical findings of a low back problem, psychiatric 
disorder or chemical dependency.

A chiropractor reported in October 1997 that he had a history 
of ankle injury in the 1980's; that he had had back problems 
since then; and that he now demonstrated acute lumbar facet 
capsulitis and left leg sciatica.

Private evaluative and surgical reports from 1998 refer to 
the veteran's having developed a herniated disc in the lumbar 
spine area (L4-L-5).  He said he had long had back pain and 
radiation into the left lower extremity.

Private treatment reports show ongoing low back complaints 
and care.  He had undergone surgery in 1998.

VA clinical records from April 1999 report the veteran was 
seen for depression which he said was lifelong.  He 
specifically indicated that he first recalled being depressed 
at age 9 when his parents divorced and he first saw a 
psychiatrist.  He did this again at age 18, but did not 
recall if he was given medication.  He had recently been 
started on medications for irritability, loss of temper and 
outbursts during which times he injured others.  He had 
feelings of low self esteem, decreased memory, energy and 
concentration and anhedonia.  Diagnosis was dysthymia.  
Various medications were prescribed.  He stated that his 
ankle problems had caused him to take more and more pain 
medications and that he had been habituated since 1989.  He 
said that his private physician had told him that the ankle 
problems had precipitated the back problem.

Most of the private treatment records in the file refer to 
the veteran's back problems and associated left leg 
discomfort, but do not specifically opine that there is a 
causal relationship between the left ankle disorder from 
service and his back.  

However, one statement is of record from a chiropractor, 
dated in October 1997, to the effect that because of his poor 
biomechanics in the ankle which provoked his low back pain, 
his prognosis was fair.  (emphasis added)

VA clinical data is in the file referring to his back 
problems for which he took pain medications and to which he 
became habinated, but was able to stop pain medications in 
February 1999.

In July 1999, Dr. SLW, opined that his office had first seen 
the veteran in October 1997.  Dr. W stated that the veteran's 
low back pain began and had intensified since his left ankle 
injury in service.  He further opined that:

(t)his is entirely possibl(y) due to the 
fact that there is a left leg discrepancy 
which results in abnormal biomechanics in 
the lumbar region while the patient is 
ambulatory and weight bearing.  The 
patent's primary care provider apparently 
feels as though the patient's condition 
is secondary to the left ankle injury 
that occurred in the 1980's.  I concur 
with her opinion.  (emphasis added)

A similar opinion is of record from CJ, associated with SMA, 
dated in November 1999.

On VA examination in December 1999, the veteran's long 
history of in-service ankle injury and subsequent back 
problems was noted.  The examiner opined that while the left 
ankle problems were due to service, there was no reasonable 
basis for finding that the back was a result of service, and 
would have arisen with age regardless.

Ongoing VA and private evaluative and clinical reports 
reflect that the veteran has been seen in the 1990's for 
depression and a long history of polysubstance abuse which he 
said started with pain pills for his back and ankle.  He had 
serious suicidal ideation in 2002 and was diagnosed as 
bipolar and schizophrenic.  VA evaluative report in September 
2001 noted that he had been recently admitted for depression.  
He had had a relapse of use of alcohol and cannabis.  GAF was 
30 and he was noted to have alternative possible diagnoses of 
major depression and panic disorder as well as pathological 
gambling and polysubstance abuse (alcohol, cannabis, 
prescription opiates, etc.).

Pursuant to the Board's remand, the veteran was evaluated for 
the specific opinion as to whether there is a relationship 
between his left ankle problems of service origin and his 
other claimed disabilities,. The report, dated in October 
2005, was to the effect that his lumbar spine disorder was 
unrelated to his left ankle or foot problems and that no 
medication prescribed for the ankle/foot would have caused 
chemical dependency.

An extensive psychiatric examination was also done by VA in 
October 2005.  The findings are of record.  The examiner 
concluded that his primary problem was of a personality 
nature.  The veteran was described as having existential 
depression rather than a biological depression (major 
depression).  The opinion was that this was rooted in his 
personality disorder, albeit he had had some (acute and 
transitory) depressive symptoms associated with situations 
during his lifetime.  The conclusion was that nothing in the 
military including left ankle problems were the cause of his 
psychiatric impairment, primarily of a personality nature, 
which had preexisted service and was not increased therein.  
It was also opined that his abuse of chemicals was entirely 
unrelated to his military service.

Analysis

In assessing the veteran's claims, the Board has extensive 
in-service and post-service evaluations.  With regard to his 
back problems, these began soon after he injured his left 
ankle in service.  There is a seemingly divided opinion as to 
whether the discrepancy in leg lengths or gait compensation, 
and other factors related to the left leg were the cause of, 
or a significant contributor to, his back problems, but some 
medical expert opinion is certainly to that effect.  And 
while the evidence is somewhat less than unambiguous, a doubt 
is raised which requires resolution in his favor.

However, with regard to his other allegations, there is no 
sound evidentiary basis for concluding that his acquired 
psychiatric problems, however diagnosed, to include major 
depression and/or chemical dependency are in any way 
attributable to service or more specifically, to his service-
connected left ankle injury.  In that regard, no doubt is 
raised to be resolved in his favor. 

ORDER

Service connection for a low back disorder is granted.

Service connection for major depression and chemical 
dependency is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


